DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the at least one plenum" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the at least one plenum" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6, 8-15, and 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nakaniwa et al. (US Pub. No. 2017/0241427).
Regarding claim 1, the Nakaniwa et al. (hereinafter Nakaniwa) reference discloses a turbomachine (Fig. 1), comprising: 
a rotatable annular drum rotor (2); 
a first plurality of blades (3) connected to the rotatable annular drum rotor, each of the first plurality of blades comprising a blade root portion and a blade tip portion, the blade root portions secured to the rotatable annular drum rotor (Fig. 1); and 
an annular seal (21A) positioned between at least one of the blade tip portions and the rotatable annular drum rotor (Fig. 1), the annular seal comprising an inner circumferential surface (inner surface of 21A) and an outer circumferential surface (outer surface of 21A) separated by a thickness (thickness of 21A), the inner circumferential surface defining at least one cavity (22) configured to provide damping to the turbomachine (Fig. 2-9).
Regarding claim 2, the Nakaniwa reference discloses the inner circumferential surface of the at least one annular seal defines a plurality of cavities (Figs. 2-9).
Regarding claim 3, the Nakaniwa reference discloses the plurality of cavities are arranged into a plurality of circumferential rows (Fig. 7).
Regarding claim 4, the Nakaniwa reference discloses the inner circumferential surface of the at least one annular seal further comprises at least one plenum (24) arranged between two of the plurality of circumferential rows.

Regarding claim 6, the Nakaniwa reference, as best understood, discloses the at least one partition comprises a plurality of partitions (Fig. 7), each of the plurality of partitions having a length less than or equal to one of the plurality of circumferential rows so as to not intersect the at least one plenum (Figs. 7,8).
Regarding claims 8 and 18, the Nakaniwa reference discloses one or more of the plurality of cavities comprises at least one notch (e.g. notches formed at highest depth h).
Regarding claims 9 and 19, the Nakaniwa reference discloses each of the plurality of cavities comprises a first side and second side (e.g. left and right sides of 22) with respect to an airflow direction of the at least one annular seal, the at least one notch formed into one or more of the second sides of the plurality of cavities (e.g. Figs. 3,7).
Regarding claim 10, the Nakaniwa reference discloses the at least one annular seal contacts at least one of the blade tip portions (Para. [0096]).
Regarding claim 11, the Nakaniwa reference discloses at least one of a turbine section, a compressor section, or a booster section (Fig. 1).
Regarding claim 12, the Nakaniwa reference discloses the rotatable annular drum rotor comprises a rotatable annular outer drum rotor, the turbomachine further comprising a rotatable annular inner drum rotor and a second plurality of blades 
Regarding claim 13, the Nakaniwa reference discloses a stator and a second plurality of blades connected to the stator, the first plurality of blades being interdigitated with the second plurality of blades (Fig. 1).
Regarding claim 14, the Nakaniwa reference discloses a damper seal (21A) for a turbomachine, comprising:
an annular body (body of 21A) comprising an inner circumferential surface (inner surface of 21A) and an outer circumferential surface (outer surface of 21A) separated by a thickness (thickness of 21A), the inner circumferential surface defining a plurality of cavities (22) arranged into a plurality of circumferential rows (Figs. 2-9) and at least one partition (partitions between 22b) positioned between at least two of the plurality of cavities, the inner circumferential surface further defining at least one plenum (24) arranged between two of the plurality of circumferential rows.
Regarding claim 15, the Nakaniwa reference discloses the at least one partition comprises a plurality of partitions (Fig. 7), each of the plurality of partitions having a length less than or equal to one of the plurality of circumferential rows so as to not intersect the at least one plenum (Figs. 7,8).
Regarding claim 17, the Nakaniwa reference discloses the plurality of cavities are spaced equally apart circumferentially around the at least one annular seal (Figs. 2-9).
Regarding claim 20, the Nakaniwa reference discloses the damper seal is sized to fit between a blade tip portion of a blade connected to a rotor or a stator of the turbomachine and an opposite of the rotor or stator (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaniwa in view of Vance (US Patent No. 5,707,064).
Regarding claims 7 and 16, the Nakaniwa reference discloses the invention substantially as claimed in claims 6 and 14.
However, the Nakaniwa reference fails to explicitly disclose the at least one partition extends across at least two of the plurality of circumferential rows so as to intersect the at least one plenum.
The Vance reference, a damper seal, discloses the partition (20) extending axially along the length of the seal (Fig. 2B).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the partition to extend axially along the length of the seal in the Nakaniwa reference in view of the teachings of the Vance reference in order to provide structural support to prevent longitudinal movement of flexing of the seal relative to the rotating shaft (Vance, Col. 4, Lines 47-56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675